                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                UNITED STATES DISTRICT COURT                                           April 21, 2020
                                 SOUTHERN DISTRICT OF TEXAS                                         David J. Bradley, Clerk
                                    BROWNSVILLE DIVISION

MAMADOU BAILO DIALLO,                                  §
    Petitioner,                                        §
                                                       §
v.                                                     §        Civil Action No. 1:19-cv-00216
                                                       §
MICHAEL J. PITTS, et al.,                              §
     Respondents.                                      §

                                                    ORDER
          Before the Court is Mamadou Bailo Diallo’s (“Petitioner”) “28 U.S.C. § 2241 Petition for
Writ of Habeas Corpus” (“Writ of Habeas Corpus”) (Docket No. 1). Michael J. Pitts, et al.,
(“Respondents”) filed “Respondents’ Reply to Petitioner’s Constitutional Claim” (“Reply”)
(Docket No. 32). The Court also received “Petitioner’s Application for a Temporary Restraining
Order” (“Application for TRO”) (Docket No. 37). For the reasons stated below, Petitioner’s
Writ of Habeas Corpus (Docket No. 1) is GRANTED as to the request for a bond hearing. The
Court ABATES ruling on the Application for TRO (Docket No. 37) and ORDERS the parties to
file a status update within 30 days of this Order.
     I.      BACKGROUND1
          Petitioner is a citizen of Guinea who lacks authorization to enter the United States.
Petitioner presented himself at the Hidalgo, Texas Port of Entry and sought political asylum,
August 4, 2017. An asylum officer interviewed Petitioner and found he had a credible fear of
persecution upon return to Guinea. The Department of Homeland Security (“DHS”) served
Petitioner with a Notice to Appear (“NTA”) before an immigration judge (“IJ”).
          The IJ found Petitioner removable. Petitioner appealed to the Board of Immigration
Appeals (“BIA”) and Respondents sought summary affirmance of the IJ’s decision.2 Docket No.
2 at 13. The BIA reversed the IJ’s decision and remanded the case. The IJ again denied
Petitioner’s application, ordered him removed, and Petitioner appealed. Respondents again
sought summary affirmance, but the BIA found Petitioner “was eligible for asylum as a matter of


1
  Unless otherwise noted, all facts were obtained from the “Magistrate Judge’s Report and Recommendation”
(Docket No. 13).
2
  A motion for summary affirmance requests the BIA to affirm an IJ’s decision without a written opinion. See 8
C.F.R. § 1003.1(4)(i).

                                                        1
discretion,” and again remanded the case. Docket No. 8-1 at 63.
        On remand, a new IJ ordered Petitioner removed to Guinea. Petitioner appealed to the
BIA and Respondents sought summary affirmance for a third time. Docket No. 2 at 13. The
BIA affirmed the IJ’s decision and dismissed Petitioner’s appeal. Petitioner appealed to the Fifth
Circuit Court of Appeals (“Fifth Circuit”), where he moved for a stay of removal. See generally
Diallo v. Barr, Docket No. 19-60619 (5th Court of Appeals 2019). The Fifth Circuit granted
Petitioner’s motion for stay of removal and granted the parties’ joint request to remand the case
to the BIA for new proceedings. Id.
        By correspondence, U.S. Immigration and Customs Enforcement (“ICE”) indicated
Petitioner was refused parole because he was under a final order of removal, travel documents
should be issued in the foreseeable future without difficulty, and his removal would likely occur
expeditiously. See Docket 8-1 at 87-88. The same correspondence stated ICE did not consider
Petitioner to be a flight risk, a danger to the community, or someone who had failed to establish
his identity. Id.
        Petitioner filed his Writ of Habeas Corpus November 27, 2019 seeking an individualized
bond hearing.       The Court adopted the “Magistrate Judge’s Report and Recommendations”
(“R&R”) (Docket No. 13) which recommended this Court determine the following issues:
        (1) Whether Petitioner’s continued detention without a hearing violated his due
            process rights under the Fifth Amendment to the United States Constitution;
            and if so,
        (2) Whether Petitioner should be released with appropriate conditions of
            supervision.
See Docket No. 24. The Court ordered the parties to submit supplementary briefs to address the
alleged Fifth Amendment rights violations and whether a bond was necessary. See Minute Entry
dated March 11, 2020.
        Petitioner filed his “Application for a Temporary Restraining Order” (“Application for
TRO”) (Docket No. 37) seeking immediate release from the Port Isabel Detention Center
(“PIDC”) because of risks posed by the COVID-19 pandemic.             Respondents responded in
opposition by filing “Respondents’ Response to Petitioner’s Application for a Temporary
Restraining Order” (Docket No. 41).




                                                2
    II.       LEGAL STANDARD
           Federal courts have jurisdiction to review an alien’s detention as long as the detention
presents constitutional issues, such as questions of law about the Attorney General’s statutory
authority or the regulatory framework governing immigration detention. Oyelude v. Chertoff,
125 F. App’x 543, 546 (5th Cir. 2005); Garza-Garcia v. Moore, 539 F. Supp. 2d 899, 903 (S.D.
Tex. 2007); see also Maldonado v. Macias, 150 F. Supp. 3d 788, 794 (W.D. Tex. 2015) (“Even
after the passage of the REAL ID Act, district courts retain the power to hear statutory and
constitutional challenges to civil immigration detention under § 2241 when those claims do not
challenge a final order of removal, but instead challenge the detention itself.”).
    III.      DISCUSSION
           Petitioner does not seek a redetermination of his parole request under Respondents’
existing reading of the law. Docket No 11 at 1, 2-5. Rather, Petitioner challenges “the extent of
Respondents’ authority under the Fifth Amendment to continue his detention without providing
an adversarial hearing before a neutral decision-maker to determine whether his detention is
justified.” Id. at 3.
           Arriving aliens detained pre-removal under § 1225(b) have a due process right to an
individualized bond consideration once it is determined that the duration of their detention has
become unreasonable. See Pierre v. Doll, 350 F. Supp. 3d 227, 332 (M.D. Penn. 2018). To
determine whether Petitioner’s detention has become unreasonable, the Court should consider:
(1) how long Petitioner has been in custody; (2) whether Petitioner is responsible for the delay in
his removal proceedings; and (3) whether Petitioner has asserted defenses to removal. L.N. v.
Nielsen et al., 5:18-MC-00932 (S.D. Tex Mar. 29, 2019).
           First, Petitioner has been detained for at least 32 months. Docket No. 33 at 5. The
length of Petitioner’s confinement is the “most important factor that must be considered.” Alexis
v. Sessions, 2018 WL 5921017, at *8 (S.D. Tex. Nov. 13, 2018).               Courts have generally
considered 12-month detentions without bond hearings to be unreasonable. See, e.g,, Maldonado
v. Macias, et al., 150 F. Supp. 788, 809 (W.D. Tex. 2015) (detention of 23 months found
unreasonable); L.N., 5:18-MC-00932 (S.D. Tex. Mar. 29, 2019) (detention of 12 months with
possibility of longer detention found unreasonable); Alexis, 2018 WL 5921017, at *8 (detention
of 16 months resembled indefinite detention and favored relief). Without parole, Petitioner’s
detention is likely to last many more months as he awaits determinations from the BIA, and


                                                  3
potentially the Fifth Circuit.
          Second, Petitioner has not been responsible for the delay in his case. On at least three
occasions during the asylum proceedings, Respondents sought summary affirmance of the IJ’s
decision to have Petitioner removed. Docket No. 2 at 15. Then, when the case reached the Fifth
Circuit, the parties jointly filed for remand to the BIA to correct the BIA’s failure to analyze
Petitioner’s eligibility for relief and to allow the agency to address various aspects of Petitioner’s
asylum and withholding claims. See Docket No. 2 at 6-11.
          Third, Petitioner has asserted defenses to his removal. At this stage, the Court may not
inquire into the merits of Petitioner’s application, but it is enough to note a possibility that
Petitioner will not be removed, which diminishes the purpose of detaining Petitioner pending a
final determination on whether he is removable. See Lett v. Decker, 346 F. Supp. 3d 379, 384
(S.D.N.Y. 2018).
          Given these findings, the duration of Petitioner’s detention has become unreasonable.
Although Petitioner seeks an order granting him immediate release, the Court finds that “a bond
hearing before an [IJ] is more appropriate… because an [IJ] is in a better position to conduct the
sort of individualized review that is necessary to determine if Petitioner should be released
during the pendency of [his] asylum case.” Maldonado, 150 F. Supp. 3d at 812.
    IV.      CONCLUSION
          For these reasons, Petitioner’s Writ of Habeas Corpus (Docket No. 1) is GRANTED as
follows:
          1. Within 14 days of the date of this Order, Respondents must provide Petitioner with a
             bond hearing before an immigration judge to consider the appropriateness of his
             release during his immigration proceedings.      At the hearing, DHS will bear the
             burden of showing that continued detention is necessary to accomplish the objectives
             identified by Respondents: Petitioner’s appearance for subsequent proceedings.
          2. If a hearing is not held within 14 days, Respondents must release Petitioner from
             detention under reasonable supervision conditions.




                                                  4
       The Court ABATES ruling on Petitioner’s Application for TRO (Docket No. 37) given
the pendency of the individualized bond hearing. The Court ORDERS the parties to file a status
update with this Court within 30 days of this Order.


                                                       Signed on this 21st day of April, 2020.



                                                       _________________________________
                                                       Rolando Olvera
                                                       United States District Judge




                                                5
